DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claimed "N-type solder layer" and "P-type solder layer" are interpreted in a manner consistent with the description in the specification which states each P-type solder layer may be referred to as a solder layer which directly comes into contact with each P-type thermoelectric leg, and each N-type solder layer may be referred to as a solder layer which directly comes into contact with each N-type thermoelectric leg ([0098]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20120081777 A (hereinafter referred to as KR '777, see attached machine translation) in view of Ohta et al. (4,902,648).
	Regarding claim 1, KR '777 discloses a thermoelectric device comprising a first substrate (first line of page 3); a plurality of P-type thermoelectric legs and a plurality of N-type thermoelectric legs alternately disposed on the first substrate (second line of page 3); a second substrate disposed on the plurality of P-type thermoelectric legs and the plurality of N-type thermoelectric legs, wherein each of the P-type thermoelectric legs extends in a first direction between the first substrate and the second substrate (first and second lines of page 3; line 7 of page 3); a plurality of first electrodes disposed respectively between the first substrate and a P-type thermoelectric leg from the plurality of P-type thermoelectric legs and an N-type thermoelectric leg from the plurality of N-type thermoelectric legs thereby forming a pair of the P-type thermoelectric leg and the N-type thermoelectric leg (lines 7 and 8 on page 3), a plurality of second electrodes disposed respectively between the second substrate and a P-type thermoelectric leg from the plurality of P-type thermoelectric legs and an N-type thermoelectric leg from the plurality of N-type thermoelectric legs thereby forming a pair of the P-type thermoelectric leg and the N-type thermoelectric leg (lines 7 and 8 on page 3), wherein a pair of a P-type solder layer and an N-type solder layer (lines 3 and 4 on page 3) and a barrier layer disposed between the pair of the P-type solder layer and the N-type solder layer are disposed on each of the plurality of first electrodes (uneven portion disclosed in fourth paragraph on page 3), wherein each of the P-type thermoelectric legs directly contacts a corresponding one of the P-type solder layers, wherein each of the N-type thermoelectric legs directly contacts a corresponding one of the N-type solder layers (lines 3 and 4 of page 3), wherein a first side surface of the barrier layer directly contacts the P-type solder layer of one of the pairs of the P-type solder layer and the N-type solder layer, and a second side surface of the barrier layer directly contacts the N-type solder layer of the one of the pairs of the P-type solder layer and the N-type solder layer (lines 2 and 3 of the fourth paragraph on page 3), wherein a melting point of the barrier layer is greater than a melting point of each of the pairs of the P-type solder layer and the N-type solder layer (line 4 of 10th paragraph on page 3 discloses copper), wherein the barrier layer disposed between the pair of the P-type solder layer and the N-type solder layer on each of the plurality of first electrodes is spaced apart from side surfaces of the pair of the P-type thermoelectric leg and the N-type thermoelectric leg disposed on the pair of the P-type solder layer and the N-type solder layer on each of the plurality of first electrodes (lines 5 through 8 of abstract; lines 3 through 5 of first paragraph on page 3; lines 2 and 3 of second paragraph on page 3; fourth paragraph on page 3), and the barrier layer has an insulation property (seventh paragraph on page 4 discloses a thermal insulation property.  Specifically, the seventh paragraph on page 4 discloses the uneven portion protruding where the thermoelectric element and the metal electrode are not bonded, so that excess solder does not accumulate between the thermoelectric elements.  It is possible to reduce the generation of heat transfer to the thermoelectric element or the generation of thermal stress).
	KR '777 does not explicitly disclose a plated layer disposed respectively on each of the plurality of first electrodes and the plurality of second electrodes.
	Ohta discloses a thermoelectric device and further discloses nickel plated electrodes (C2/L48-49).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use nickel plated electrodes, as disclosed in Ohta, for the electrodes in KR '777, because as evidenced by Ohta, the use of nickel plated electrodes in a thermoelectric device amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using nickel plated electrodes in the thermoelectric device of KR '777 based on the teaching of Ohta.
	Modified KR '777 discloses the barrier layer (KR '777 -  uneven portion disclosed in fourth paragraph on page 3) is disposed on the plated layer in the first direction such that the plated layer is disposed in the first direction between one of the first electrodes and the barrier layer (uneven portion of KR '777 is disposed on the plated layer as set forth in the modification above), and the P-type solder layer of one of the pairs of the P-type solder layer and the N-type solder layer, the barrier layer, and the N-type solder layer of the one of the pairs of the P-type solder layer and the N-type solder layer are arranged in a second direction perpendicular to the first direction (KR '777 - abstract L5-8; uneven portion disclosed in fourth paragraph on page 3).
	Regarding claim 2, modified KR '777 discloses all the claim limitations as set forth above. Modified KR '777 further discloses a height of the barrier layer is greater than a height of each of the pairs of the P-type solder layer and the N-type solder layer (KR '777 - lines 3 and 4 of third paragraph on page 4).
	Regarding claim 11, modified KR '777 discloses all the claim limitations as set forth above.  Modified KR '777 further discloses the plated layer includes nickel (Ohta - C2/L48-49).
	Regarding claim 15, modified KR '777 discloses all the claim limitations as set forth above. 
	While modified KR '777 does disclose the thickness of the range in which the solder does not move to the neighboring thermoelectric elements during solder bonding is preferably 100 ~ 300 microns (KR '777 - line 7 of abstract; third paragraph on page 3), and further discloses that it is desirable to form a thicker height than the thickness of the solder (KR '777 - third paragraph on page 4); modified KR '777 does not explicitly disclose the height of the barrier layer is 1.1 to 10 times the height of each of the pairs of the P-type solder layer and the N-type solder layer.
	As the material cost and operational efficiency are variables that can be modified, among others, by adjusting said height of the barrier layer, with said material cost and operational efficiency both increasing as the height of the barrier layer is increased, the precise height of the barrier layer would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed height of the barrier layer cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the height of the barrier layer in the apparatus of modified KR '777 to obtain the desired balance between the material cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	 Regarding claim 16, modified KR '777 discloses all the claim limitations as set forth above.  Modified KR '777 further discloses the height of the barrier layer is 100 ~ 300 microns (KR '777 - line 7 of abstract; third paragraph on page 3).
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Regarding claim 18, modified KR '777 discloses all the claim limitations as set forth above.  Modified KR '777 further discloses a pair of the P-type solder layer and the N-type solder layer disposed on each of the plurality of second electrodes and a barrier layer disposed between the pair of the P-type solder layer and the N-type solder layer on each of the plurality of second electrodes (KR '777 - lines 5 through 8 of abstract; first paragraph on page 3).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20120081777 A (hereinafter referred to as KR '777, see attached machine translation) in view of Ohta et al. (4,902,648) as applied to claim 1 above, and further in view of Kim et al. (US 2012/0049316) and Schutte et al. (US 2008/0121263).
	Regarding claim 12, modified KR '777 discloses all the claim limitations as set forth above.  
	Modified KR '777 does not explicitly disclose a resin layer is further provided between the first substrate and the plurality of first electrodes.
	Kim discloses a thermoelectric device and further discloses an enamel layer provided between the substrate and the first electrodes (142 in Fig. 5).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an enamel layer, as disclosed by Kim, between the first substrate and the plurality of first electrodes of modified KR '777, because as taught by Kim, surface improvement layers improves connection strength thereby improving tolerance of the thermoelectric module, and corrosion resistance is improved ([0033] - [0036]).
	While modified KR '777 does disclose the surface improvement layers may be enamel layers (Kim - [0032] L1-2), modified KR '777 does not explicitly disclose the enamel is a resin.
	Schutte discloses a thermoelectric device and further discloses the use of electrical insulating layers formed by coatings of synthetic resins or enamel ([0127]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the surface improvement layers of modified KR '777 with a resin, because as evidenced by Schutte, the use of a resin in place of an enamel in a thermoelectric device amounts to the use of a functionally equivalent material in place of another, and one of ordinary skill would have a reasonable expectation of success when using resin in place of enamel in the thermoelectric device of modified KR '777 based on the teaching of Schutte.
	Regarding claim 13, modified KR '777 discloses all the claim limitations as set forth above.  Modified KR '777 further discloses the resin layer is coated on an entire surface of the first substrate (Kim - 142 in Fig. 5 (as modified by Schutte above)).
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20120081777 A (hereinafter referred to as KR '777, see attached machine translation) in view of Ohta et al. (4,902,648) as applied to claim 1 above, and further in view of Kim et al. (US 2012/0049316) and Horio et al. (US 2005/0000559).
	Regarding claims 12 and 14, modified KR '777 discloses all the claim limitations as set forth above.  
	Modified KR '777  does not explicitly disclose a resin layer is further provided between the first substrate and the plurality of first electrodes, the resin layer is coated to be partitioned according to the plurality of first electrodes disposed to be spaced apart from each other.
	Kim discloses a thermoelectric device and further discloses thermal grease inserted between the thermoelectric device and the first electrode ([0016]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include thermal grease, as disclosed by Kim, on the first electrodes of modified KR '777, because as evidenced by Kim, the use of thermal grease in a thermoelectric device amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including thermal grease in the thermoelectric device of modified KR '777 based on the teaching of Kim.
	Modified KR '777 does not disclose the grease is a resin.
	Horio discloses a thermoelectric device and further discloses a thermal resistance reducing layer made of grease or resin ([0016]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a resin, as disclosed by Horio, instead of grease in the thermoelectric device of modified KR '777, because as evidenced by Horio, the use of a resin in place of grease in a thermal resistance reducing layer in a thermoelectric device amounts to the use of a known material in the art for its intended purpose, and one of ordinary skill would have a reasonable expectation of success when using resin instead of grease in the thermoelectric device of modified KR '777 based on the teaching of Horio.

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. Specifically, Applicant argues the element 118 is in contact with thermoelectric legs 111, 112, and is formed by Cu plating, and KR 10-2012-0081777 does not teach the barrier layer has an insulation property, and the barrier layer is spaced apart from side surfaces of the pair of the P-type thermoelectric leg and the N-type thermoelectric leg.
In response to Applicant's argument, as set forth in the office action, KR '777 discloses the barrier layer has an insulation property in the seventh paragraph on page 4 of the attached machine translation.  Specifically, KR '777 discloses the uneven portion protruding where the thermoelectric element and the metal electrode are not bonded, so that excess solder does not accumulate between the thermoelectric elements.  KR '777 further discloses that it is possible to reduce the generation of heat transfer to the thermoelectric element or the generation of thermal stress.
This disclosure directed to the reduction in the generation of heat transfer satisfies the limitation requiring an insulation property.  
With regard to Applicant's argument directed to the limitation requiring the barrier layer to be spaced apart from side surfaces of the pair of the P-type thermoelectric leg and the N-type thermoelectric leg; as set forth in the office action, KR '777 discloses the uneven unit is separated from the thermoelectric element, and does not contact the thermoelectric element (lines 5 through 8 of the abstract of KR '777).  
Applicant’s remaining arguments with respect to claims 1-2, 11-16, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726